    8:20-cv-00511-RFR-MDN Doc # 9 Filed: 04/01/21 Page 1 of 1 - Page ID # 26




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

STEAMFITTERS & PLUMBERS LOCAL
UNION 464, et al.,
                                                                        8:20CV511
                        Plaintiffs,

        vs.                                                   ORDER TO SHOW CAUSE

SOUTHWEST COMFORT, INC.,

                        Defendant.


       This matter comes before the court after a review of the court file and pursuant to NECivR
41.2, which states in relevant part: “At any time, a case not being prosecuted with reasonable
diligence may be dismissed for lack of prosecution.”
       The plaintiffs commenced this action on December 15, 2020. (Filing No. 1). On December
18, 2020, the plaintiffs filed proof of service purporting to have served the defendant’s registered
agent on December 17, 2020. (Filing No. 6). The defendant filed no responsive pleading and on
January 21, 2021, the Clerk of Court entered default against the defendant pursuant to Federal Rule
of Civil Procedure 55(a) and NECivR 55.1(a). (Filing No. 8). The plaintiffs have taken no further
action and have a duty to prosecute their case. Under the circumstances, the plaintiffs must make
a showing of good cause for failure to prosecute or this action will be dismissed. Accordingly,


       IT IS ORDERED: On or before April 19, 2021, the plaintiffs must show cause why this
case should not be dismissed for failure to prosecute, or take some other appropriate action.


       Dated this 1st day of April, 2021.
                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
